United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2148
Issued: May 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2007 appellant filed a timely appeal from the September 26, 2006 and
February 12, 2007 merit decisions of the Office of Workers’ Compensation Programs, which
denied an additional schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of the case. The Board also has jurisdiction to review the
Office’s March 19, 2007 nonmerit decision denying reconsideration.1
ISSUES
The issues are: (1) whether appellant has more than a 36 percent impairment of his right
upper extremity; and (2) whether the Office properly denied his March 2, 2007 request for
reconsideration.

1

The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c). The Board therefore has no jurisdiction to review the June 11, 2007 medical report
appellant submitted on appeal.

FACTUAL HISTORY
On April 3, 1997 appellant, then a 49-year-old rigger, sustained an injury in the
performance of duty when he tripped on a pipe and fell on his right upper extremity. The Office
accepted his claim for right elbow fracture (radial neck fracture).2
On February 6, 1998 appellant sustained another injury in the performance of duty while
picking up slings and putting them on a crane hook. The Office accepted his claim for right
shoulder cuff sprain and authorized surgery. Appellant underwent an arthroscopic partial
bursectomy and anterior acromioplasty of the right shoulder. He later underwent an arthroscopic
debridement, arthroscopic biceps tenotomy, and open biceps tenodesis of the right shoulder.3
On March 12, 2002 Dr. David E. Lannik, appellant’s orthopedic surgeon, reported that
appellant had a 6 percent impairment due to occult shoulder instability, a 10 percent impairment
due to loss of strength associated with biceps rupture and tenodesis procedure, and a 20 percent
impairment due to strength deficit in elbow flexion and extension. The Office medical adviser
reviewed these findings. On September 24, 2002 the Office issued a schedule award for a 36
percent impairment of the right upper extremity.
On May 19, 2006 Dr. Lannik rated the permanent impairment of appellant’s right upper
extremity at 38 percent. He based this rating on an April 26, 2006 functional capacity
evaluation. Dr. Lannik found a 29 percent impairment due to decreased motion, a 5 percent
impairment due to a Grade 2 decrease in tactile sensibility and a 4 percent impairment due to
decreased grip strength.
An Office medical adviser reviewed the range of motion measurements in the functional
capacity evaluation and determined that appellant had a 3 percent impairment of the right upper
extremity due to loss of motion at the elbow and a 14 percent impairment due to loss of motion
at the shoulder, for a total impairment of 17 percent. He disallowed decreased grip strength
because the injury was to the shoulder and the elbow, which “in no way whatsoever” affected or
related to an individual’s grip strength. The medical adviser also disallowed any rating for
weakness because there were no findings on manual muscle testing.
In a decision dated September 26, 2006, the Office denied an additional schedule award.
The Office found that the medical evidence did not establish that appellant had more than a 36
percent impairment of his right upper extremity, for which he previously received an award.
On November 3, 2006 Dr. Lannik explained that grip strength should be included:
“Grip strength is affected by the fact that he has ulnar neuropathy causing
weakness of grasp secondary to cubital tunnel syndrome which is secondary to his
elbow injury. Therefore in my opinion, the impairment relative to the weakness
of grip strength is in fact directly correlated to this elbow injury in that there is
2

OWCP File No. 250504477.

3

OWCP File No. 250520103.

2

ulnar nerve impairment clinically and by nerve testing previously. This certainly
explains his weakness of grasp and its relationship to his elbow injury. Therefore
my [orthopedic] opinion is unchanged from that noted on May 19, 2006.”
The Office medical adviser reported that, if the 4 percent rating for decreased grip
strength were combined with the previously calculated impairment of 17 percent for decreased
motion, the total impairment of the right upper extremity would still not exceed the 36 percent
impairment previously awarded.
On February 12, 2007 the Office reviewed the merits of appellant’s case and denied
modification of its prior decision.
On March 2, 2007 appellant requested reconsideration.
Dr. Lannik’s March 12, 2002 evaluation.

He submitted a copy of

In a decision dated March 19, 2007, the Office denied a merit review of appellant’s case.
The Office found that his request neither raised substantive legal questions nor included new and
relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.5
ANALYSIS -- ISSUE 1
To support his claim for an additional schedule award, appellant submitted a May 19,
2006 report from Dr. Lannik, his orthopedic surgeon, who rated three impairments: a 29 percent
impairment due to decreased motion, a 5 percent impairment due to decreased tactile sensibility
and a four percent impairment due to decreased grip strength. But appellant may not receive a
schedule award for all three.
To avoid duplication, the A.M.A., Guides disallows the combination of certain
impairments.6 Decreased strength, for one, cannot be rated in the presence of decreased motion.7
Dr. Lannik’s finding that appellant has a 29 percent impairment due to decreased motion
necessarily precludes any additional rating for decreased grip strength.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. Effective February 1, 2001 the Office began using the A.M.A., Guides (5th ed. 2001).

6

A.M.A., Guides 499.

7

Id. at 508 (emphasis deleted).

3

There is another reason appellant may not receive an additional rating for decreased grip
strength. Dr. Lannik explained in his November 3, 2006 report that appellant had an ulnar
neuropathy or cubital tunnel syndrome secondary to his elbow injury. The A.M.A., Guides
addresses the situation directly: “In compression neuropathies, additional impairment values are
not given for decreased grip strength.”8
The Office, therefore, may not consider impairment due to decreased grip strength. This
leaves appellant with two impairment ratings from Dr. Lannik’s May 19, 2006 report: a 29
percent rating for decreased motion and a 5 percent rating for decreased tactile sensibility.
Dr. Lannik did not explain how he arrived at that latter. The A.M.A., Guides sets forth a
procedure and grading scheme for determining impairment of the upper extremity due to sensory
deficits or pain resulting from peripheral nerve disorders.9 Dr. Lannik noted an ulnar neuropathy
in his November 3, 2006 report, but he did not report what value he used from Table 16-15, page
492 of the A.M.A., Guides, and he did not state what percentage deficit he selected from Table
16-10, page 482. Further, he did not justify a Grade 2 classification of appellant’s sensory
deficit. Appellant’s sensory function, as reflected in the April 26, 2006 functional capacity
evaluation, appears more consistent with a Grade 4 classification, which is less severe.10
Dr. Lannik’s May 19, 2006 report is not sufficient to establish a five percent impairment
due to decreased tactile sensibility. All that remains, then, is the 29 percent impairment for
decreased motion. The Office medical adviser reviewed the range of motion measurements in
the functional capacity evaluation and determined that appellant had no more than a 17 percent
impairment under the A.M.A., Guides. The Board need not perform that exercise because even a
rating of 29 percent for decrease motion will not entitle appellant to additional compensation.
As noted earlier, decreased strength cannot be rated in the presence of decreased motion.
Appellant’s decreased motion not only precludes an additional impairment for decreased grip
strength, it precludes his previous ratings for loss of strength associated with biceps rupture and
tenodesis procedure and for strength deficit in elbow flexion and extension. The A.M.A., Guides

8

Id. at 494.

9

Id. at 482 (Table 16-10).

10

Individuals in Grade 4 have diminished light touch, with fair (6 to 10 millimeters) to good two-point
discrimination, localization of sensory stimuli, and good protective sensibility. Sensory deficit or pain does not
interfere with or prevent activity (for example, appellant’s driving). Individuals in Grade 2, on the other hand, have
decreased protective sensibility, which is defined as a conscious appreciation of pain, temperature or pressure before
tissue damage results from the stimulus. They have diminished hand function. The mislocalization and
overresponse (hyperesthesia or paresthesias, hyperpathia, or allodynia) to sensory stimuli result in decreased
manipulative skills and gripping function and complaints of hand weakness. It is possible to have a gross
appreciation of two-point discrimination (11 to 15 millimeters) at this level. Id. at 483. Abnormal sensations or
moderate pain may prevent some activities. Id. at 482 (Table 16-10).

4

does allow decreased motion to be combined with the previous rating for shoulder instability,11
but combining a 6 percent impairment for shoulder instability with even a 29 percent impairment
for decreased motion yields a total impairment of only 33 percent.12 So assuming, only for the
sake of argument, that Dr. Lannik properly determined the impairment for decreased motion, the
medical evidence does not support that appellant has more than a 36 percent impairment of his
right upper extremity. The Board will affirm the Office’s September 26, 2006 and February 12,
2007 decisions denying an additional schedule award.
LEGAL PRECEDENT -- ISSUE 2
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.13 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the “application for
reconsideration.”14
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.15
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.16 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office

11

“Shoulder instability patterns are based on the parameters listed in Table 16-26 and can be classified as occult
instability, instability with a subluxating humeral head, and instability with a dislocating humeral head. The
shoulder representing 60 percent of the upper extremity (Table 16-18), the patterns of occult (10 percent),
subluxating (20 percent), and dislocating (40 percent) instabilities represent upper extremity impairments of 6
percent, 12 percent, and 24 percent, respectively. This value may be combined only with impairments due to
decreased motion (Section 16.4). Pain and decreased muscle strength are not rated separately.” Id. at 504
(emphasis in the original).
12

Id. at 604 (Combined Values Chart).

13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.605 (1999).

15

Id. § 10.606.

16

Id. § 10.607(a).

5

will deny the application for reconsideration without reopening the case for a review on the
merits.17
ANALYSIS -- ISSUE 2
Appellant filed his March 2, 2007 request for reconsideration within one year of the
Office’s most recent merit decision on February 12, 2007. The request is therefore timely. But it
does not show that the Office erroneously applied or interpreted a specific point of law. Neither
does it advance a relevant legal argument not previously considered by the Office. To support
his request, appellant submitted a copy of Dr. Lannik’s March 12, 2002 evaluation. This is the
same evaluation appellant submitted previously, the same evaluation the Office previously
considered when it issued its September 24, 2002 schedule award. The evidence, therefore, does
not constitute relevant and pertinent new evidence not previously considered by the Office.
Appellant’s March 2, 2007 request for reconsideration does not meet at least one of the
three standards for obtaining a merit review of his case. The Board will therefore affirm the
Office’s March 19, 2007 decision denying that request.
CONCLUSION
The Board finds that the medical evidence is insufficient to establish that appellant has
more than a 36 percent impairment of his right upper extremity. The Board also finds that the
Office properly denied appellant’s March 2, 2007 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the March 19 and February 12, 2007 and
September 26, 2006 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
17

Id. § 10.608.

6

